Title: From Thomas Jefferson to George Washington, 28 March 1792
From: Jefferson, Thomas
To: Washington, George


          
            Sir
            Philada. Mar. 28. 1792.
          
          I have the honor to inclose you two letters from Judge Symmes of Jan. 25th. and 27th. His letter of Sep. 17. mentioned in the first of these was received by me Nov. 23. and after being laid before you, was answered Dec. 4. The part of the answer respecting leave from you to come to Philadelphia was in these words. ‘The President does not conceive that the Constitution has given him any controul over the proceedings of the Judges, and therefore considers that his permission or refusal of absence from your district would be merely nugatory.’
          With respect to the escort for the judges on their circuits, you will be pleased to determine whether the good of the service will permit them to have one from the military, or whether that part of the letter shall be laid before the legislature to make regular provision for an escort. That part of the letter respecting jails, must, as I apprehend, be laid before the legislature.
          The complaint against Capt. Armstrong, in the letter of Jan. 27. coming formally from a judge, will require notice. A civil prosecution in the courts of the Territory appears to me most proper. Perhaps a formal instruction to the Governor as Commander in chief to put his officers on their guard against any resistance to civil process might  have the effect of preventing future disputes. I shall have the honor of waiting on you to take your pleasure on these several subjects, & have now that of being with sentiments of profound respect & sincere attachment Sir Your most obedt. & most humble servt.,
          
            Th: Jefferson
          
        